Citation Nr: 0335369	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  99-13 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for stress 
incontinence.

2.  Entitlement to a rating in excess of 10 percent for 
status post right sacroiliac fusion with traumatic arthritis.

3.  Entitlement to a rating in excess of zero percent for 
migraine headaches.

4.  Entitlement to a rating in excess of zero percent for 
right renal calculus.

5.  Entitlement to a rating in excess of zero percent for 
right hallux valgus.

6.  Entitlement to a rating in excess of zero percent for 
left hallux valgus.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from March 1975 to 
October 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 Department of Veterans 
Affairs (VA) rating decision concerning 20 issues.  The 
appellant filed a notice of disagreement in September 1998 
concerning 19 of the issues decided in July 1998.  In March 
1999, the RO granted service connection for bilateral 
varicose veins; vaginitis and benign ovarian cyst with 
history of cervical polyp; rhinitis and sinusitis; chronic 
obstructive pulmonary disease; mitral valve prolapse; and 
bilateral patellofemoral pain syndrome.  Consequently, the 
denial of service connection for these disabilities in July 
1998 is not before the Board on appeal.

The March 1999 rating decision also continued the denial of 
service connection for stress incontinence and for other 
disabilities previously denied, and continued the initial 
disability evaluations for the service-connected back 
disability, kidney stones, migraine, bilateral hallux valgus, 
and other disabilities for which service connection had been 
granted in the July 1998 rating decision.  The RO issued a 
statement of the case listing 9 issues on appeal - including 
"increased evaluation for service-connected bilateral hallux 
valgus" as one issue -- on March 26, 1999.

On July 29, 1999, the RO received the appellant's response to 
the March 12, 1999 decision, which she labeled a notice of 
disagreement.  In this document, she identified only 6 issues 
with which she disagreed:  the denial of service connection 
for stress incontinence and the disability evaluations 
assigned for the back disability, kidney stones, migraine, 
and bilateral hallux valgus.  These issues, however, were 
already included in the March 1999 statement of the case.  
The appellant did not file a substantive appeal or VA Form 9 
in response to the statement of the case or the July 2003 
supplemental statement of the case.  Consequently, the Board 
will accept the July 1999 statement by the appellant as a 
substantive appeal as to the six issues listed therein.  The 
other issues listed in the statement of the case are not now 
before the Board on appeal, as an appeal was never filed as 
to those issues. 


The Board also notes that the March 1999 rating decision and 
statement of the case characterize the issues concerning the 
evaluation of service-connected disabilities as issues of 
"increased evaluation".  The appeal from the July 1998 
rating decision, however, is an appeal from the initial 
disability evaluations assigned for the disabilities at 
issue.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (now known as the 
United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) noted, in pertinent 
part, that there is a "distinction between an original rating 
and a claim for an increased rating" and that this 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. 
App. at 126.  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court held in Francisco that, 
although VA regulations require review of the entire recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current medical findings and that, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Instead, in Fenderson, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Concerning this difference, the Court stated 
that the distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ." Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board is remanding all of the veteran's claims on appeal 
to the RO for reconsideration and readjudication.  
Consequently, the RO will have an opportunity to characterize 
the evaluation issues to reflect the Court's holding in 
Fenderson.  This will include re-issuing a statement of the 
case concerning the evaluation issues not now listed as 
before the Board on appeal, but incorrectly listed in the 
statement of the case and supplement thereto as "increased 
evaluation" issues.   The appellant will then have an 
opportunity to file a substantive appeal to complete her 
appeal as to those additional issues.


REMAND

Except for the veteran's disability from status post right 
sacroiliac fusion with traumatic arthritis, she has not been 
afforded a VA examination for the service-connected 
disabilities being herein considered since January 1998.  
Fulfillment of the VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination which take into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Furthermore, concerning her disability from status post right 
sacroiliac fusion with traumatic arthritis, the veteran has 
been rated by the RO utilizing Diagnostic Code 5010 and 
former Diagnostic Code 5293.  The regulations concerning the 
rating of disorders involving the spine have been revised 
twice during the pendency of the veteran's appeal.  Although 
in the July 2003 Statement of the Case, the RO has considered 
the September 2002 revision of diagnostic Code 5293, the 
claims file contains no indication that the RO has considered 
the September 2003 revisions of regulations pertaining to the 
rating of diseases and injuries of the spine.  It is 
noteworthy that the veteran has submitted records of medical 
treatment that show that she has symptoms of radiculopathy.  
Such symptoms may be rated on the basis of the frequency and 
severity of incapacitating episodes (a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician).  A separate rating may be appropriate for 
chronic orthopedic and neurologic manifestations (orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so).  The claims file does not contain sufficient 
findings concerning the frequency, severity and chronicity of 
the veteran's low back symptoms to allow an informed decision 
on her claim for a higher rating for her back disorder.  As 
these revised regulations may potentially result in a greater 
benefit to the veteran, they must be considered and applied, 
where appropriate.

Also, concerning the veteran's claim of entitlement to 
service connection for stress incontinence, the claims file 
contains no indication that the RO has attempted to get 
medical evidence or an opinion concerning whether the 
veteran's symptoms are related to a disease or injury 
incurred in service.  The Board notes that the report of the 
January 1998 VA genitourinary examination contains a 
diagnosis of right renal calculi and urinary tract infection 
secondary to urolithiasis, but does not address the nature 
and etiology of the veteran's complaints of urinary 
incontinence.

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In order to fully 
comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between current disabilities 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development,  the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in its April 2001 and April 2003 letters, a full 
year is allowed to respond to the RO's VCAA notice.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that is her 
responsibility to report for the examinations and to 
cooperate in the development of her claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for stress 
incontinence since her separation from 
service in October 1997.  The RO should 
also obtain the names and addresses of all 
medical care providers who have treated 
the veteran for a low back disorder, a 
foot disorder, a genitourinary disorder, 
and/or migraine headaches since her 
separation from service.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afford a VA 
genitourinary examination to determine 
the nature and extent of her disability 
from right renal calculus and also to 
determine if the veteran has current 
disability from stress incontinence.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  If the veteran has 
disability from incontinence, the 
examiner should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's disability from stress 
incontinence was incurred in service.  
Also, concerning the veteran's service-
connected disability from right renal 
calculi, the examiner should comment on 
whether the veteran has had recurrent 
stone formation requiring diet therapy, 
drug therapy, or invasive or non-invasive 
procedures more than two time per year, 
and whether she has attacks of colic, and 
if so, the frequency of such attacks and 
the need for catheterization, whether the 
veteran has had urinary tract infections 
from renal calculi, and whether she has 
kidney function impairment.  The examiner 
should provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

4.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and extent of her disability from 
fusion of the right sacroiliac with 
arthritis.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
The examiner should state the current 
diagnoses of any disorders identified and 
should include a thorough and detailed 
discussion of the veteran's subjective 
complaints and the examiner's objective 
findings, including the presence or 
absence of symptoms such as pain, 
stiffness, and/or aching in the area of 
the spine affected by the identified 
disease or injury.  Ranges of motion in 
the thoracolumbar spine should be 
described, including flexion, extension, 
lateral bending, and rotation.  If the 
examiner detects muscle spasm or 
guarding, he should comment whether such 
symptoms are severe enough to result in 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  If range of motions 
is normal considering the veteran's age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the examiner 
should so state.  The examiner should 
provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

5.  The veteran should also be afforded 
VA neurological examination to determine 
the nature and extent of her disability 
from her service-connected back 
disability and her disability from 
migraine headaches.  The examiner should 
determine if the veteran has 
intervertebral disc syndrome, 
(degenerative disc disease), and, if so, 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that she incurred such disease in service 
or the disease resulted from, or is 
related to or has been aggravated by a 
service-connected disability.  The 
examiner should also comment on the 
frequency and duration of incapacitating 
episodes (episodes of signs and symptoms 
that require bed rest prescribed by a 
physician and treatment by a physician).  
Further, the examiner should comment on 
the chronicity of symptoms and whether or 
not the symptoms are constant, or nearly 
constant.  Concerning the veteran's 
service-connected disability from 
migraine headaches, the examiner on the 
frequency, duration and severity of 
prostrating attacks, and whether, in the 
physician's opinion, any such attacks are 
productive of economic inadaptability.

6.  The veteran should be afforded VA 
podiatry examination to determine the 
nature and extent of her disability from 
left and right hallux valgus.  The 
examiner should comment specifically on 
the veteran history of surgery, if any, 
for the great toe disorders, as well as 
specific objective findings of painful 
motion, limitation of motion, arthritis, 
gait disturbance, weakness, and/or lack 
of endurance related to left and/or right 
hallux valgus.

7.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO should take into consideration 
Fenderson v. West, 12 Vet. App. 119 
(1999), for the evaluation of the back, 
migraine, kidney stone, and hallux valgus 
disabilities.  Concerning the claim for a 
higher rating for her service-connected 
low back disorder, the RO should consider 
both the former and revised regulations 
involving the rating of spine disorders 
and apply the appropriate regulation 
pursuant to VAOPGCPREC 7-2003.  If any 
benefit sought on appeal continues to be 
denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case that includes a discussion of the 
evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

8.  The RO should re-issue the statement 
of the case concerning the initial 
evaluation of the service-connected 
hemorrhoids and gastritis, taking into 
consideration Fenderson v. West, 12 Vet. 
App. 119 (1999).  The appellant is 
advised that she must respond to the re-
issued statement of the case concerning 
these issues for these issues to be 
before the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




